*782Claimant was hired as a temporary seasonal inspector for the Department of Health. After working for the employer for two weeks, claimant resigned via voice mail message indicating that the commute was too far. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. The Board also found that claimant was not totally unemployed for the period June 29, 2009 through July 5, 2009 and he had made a willful misstatement on his benefits application regarding that period. Accordingly, claimant was charged with a recoverable overpayment and his right to collect future benefits was reduced by eight days. Claimant now appeals.
We affirm. Claimant had performed this type of temporary seasonal work for the employer during the past four years but testified that he received a document outlining revised responsibilities. Claimant further testified that he understood he would not be performing field inspections and would not be entitled to mileage reimbursement for his commute. Inasmuch as claimant was aware of the terms and conditions of the position and accepted the same — including the somewhat lengthy commute of 50 miles — substantial evidence supports the Board’s determination that claimant voluntarily left his employment without good cause (see Matter of Radulescu [Commissioner of Labor], 285 AD2d 721, 721-722 [2001]; Matter of Mannetta [Sweeney], 246 AD2d 699 [1998]; Matter of Dunn [Sweeney], 243 AD2d 798, 799 [1997]). Likewise, the Board’s determination that claimant made a false statement on his benefits application is adequately supported by claimant’s own testimony, which reflects that he worked four days the week of June 29, 2009 through July 5, 2009 but certified that he had worked no days during that period (see Matter of Lignos [Commissioner of Labor], 51 AD3d 1316, 1317 [2008]; Matter of Small [Commissioner of Labor], 23 AD3d 873, 873 [2005]).
Peters, J.E, Rose, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.